PER CURIAM.
Pursuant to a petition from the Traffic Court Review Committee, Rule 6.290 of the Florida Rules of Practice and Procedure is amended and Rule 6.575 is created in the manner as appended to this opinion and said rules are hereby adopted. These amendments shall be effective immediately.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
Rule 6.290. WITHHOLDING ADJUDICATION PROHIBITED: WHEN
(a) Pursuant to the provisions of section 322.281 of Florida Statutes, no court shall withhold adjudication of guilt or the imposition of sentence for the offense of driving or being in actual physical control of a motor vehicle, while having an unlawful blood alcohol level or while under the influence of alcoholic beverages, model glue, or any substance controlled by chapter 893 of Florida Statutes.
(b) The Court is also prohibited from accepting a plea of guilty or nolo contendere to a lesser offense from a person charged under the provisions of Chapter 322 of the Florida Statutes, whose chemical results show a blood alcohol content by weight of .20 percent or more.
Rule 6.575. RETENTION OF CASE FILES
For the purpose of record retention pursuant to the General Records Schedule D-T 1, case files with an outstanding or unsatisfied D-6 shall be considered disposed of five years after the submission of the D-6 by the clerk to the Department of Highway Safety and Motor Vehicles.